Exhibit 10.1

CAPELLA EDUCATION COMPANY

ANNUAL INCENTIVE BONUS PLAN

1. Purpose. The purpose of the Capella Education Company Annual Incentive Bonus
Plan (the “Plan”) is to provide incentives to eligible management employees of
Capella Education Company (the “Company”) and any subsidiary to produce a
superior return to the shareholders of the Company and to encourage such
eligible management employees to remain in the employ of the Company or any
subsidiary.

2. Definitions. The terms defined in this section are used (and capitalized)
elsewhere in the Plan.

“Award” means an award payable to a Participant pursuant to Section 4 hereof.

“Board” means the Board of Directors of the Company.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Compensation Committee of the Board or such other Board
committee as may be designated by the Board to administer the Plan, provided
that for any Award made to the Company’s Chief Executive Officer, the Executive
Committee of the Board shall serve as the Committee.

“Covered Employee” includes all Participants whose compensation in the
Performance Period for which the Award is calculated is or, in the Compensation
Committee’s discretion, may be subject to the compensation expense deduction
limitations set forth in Section 162(m) of the Code.

“Disability” means any physical or mental incapacitation whereby a Participant
is unable for a period of twelve consecutive months or for an aggregate of
twelve months in any twenty-four consecutive month period to perform his or her
duties for the Company or any subsidiary.

“Eligible Employee” means an individual who is regular status, works a minimum
of half time (average of 40 hours per two-week pay period) and is considered a
management level employee (functional leader or above) of the Company or a
subsidiary thereof.

“Learner Satisfaction” refers to the specific determination of learner
satisfaction as measured by a learner satisfaction survey conducted by the
Company.



--------------------------------------------------------------------------------

“Participant” means an Eligible Employee designated by the Committee to
participate in the Plan for a designated Performance Period.

“Performance-Based Compensation” means an Award to a Covered Employee that is
intended to constitute “performance-based compensation” within the meaning of
Section 162(m)(4)(C) of the Code and the regulations promulgated thereunder.

“Performance Period” means the Company’s fiscal year.

“Retirement” means, unless otherwise specified in a Participant’s Award,
retirement at age 65.

3. Administration.

3.1 Authority of Committee. The Committee shall administer this Plan. The
Committee shall have exclusive power, subject to the limitations contained in
this Plan, to make Awards and to determine when and to whom Awards will be
granted, and the form, amount and other terms and conditions of each Award,
subject to the provisions of this Plan. The Committee shall have the authority
to interpret this Plan and any Award made under this Plan, to establish, amend,
waive and rescind any rules and regulations relating to the administration of
this Plan, and to make all other determinations necessary or advisable for the
administration of this Plan. The Committee may correct any defect, supply any
omission or reconcile any inconsistency in this Plan or in any Award in the
manner and to the extent it shall deem desirable. The determinations of the
Committee in the administration of this Plan, as described herein, shall be
final, binding and conclusive, subject to the provisions of this Plan. A
majority of the members of the Committee shall constitute a quorum for any
meeting of the Committee.

3.2 Delegation. The Committee may delegate to the Chief Executive Officer and
the Vice President of Human Resources the authority, with respect to Eligible
Employees who are not executive officers of the Company, to (i) determine which
such Eligible Employees will be granted Awards under the Plan, (ii) the amount
and terms of Awards under the Plan for such Participants and (iii) take all
other actions of the Committee, including administration and interpretation, of
such Awards. Awards granted pursuant to such delegated authority shall be made
consistent with the criteria established by the Committee and shall be subject
to any other restrictions placed on the delegation by the Committee.

3.3 Indemnification. To the full extent permitted by law, (i) no member or
former member of the Committee shall be liable for any action or determination
taken or made in good faith with respect to the Plan or any Award made under the
Plan, and (ii) the members or former members of the Committee shall be entitled
to indemnification by the Company against and from any loss incurred by such
members by reason of any such actions and determinations.



--------------------------------------------------------------------------------

4. Awards.

4.1 Eligibility Criteria. Within 90 days following the commencement of each
Performance Period, the Committee may select such Eligible Employees as it deems
appropriate to participate in the Plan. Criteria that the Committee will
consider when selecting Eligible Employees for participation include scope and
level of responsibility, organizational impact, internal equity and external
competitiveness. Awards for Eligible Employees who work less than full-time will
be prorated accordingly.

4.2 Allocation of Awards. Eligible Employees selected to participate will be
entitled to receive an award of bonus compensation based on the attainment of
performance targets selected by the Committee and consisting of one or any
combination of two or more of net revenue; stock price; market share; sales;
earnings per share; return on equity; costs; operating income; net income before
interest, taxes, depreciation and/or amortization; net income before or after
extraordinary items; return on operating assets or levels of cost savings;
earnings before taxes; net earnings; asset turnover; total shareholder return;
pre-tax, pre-interest expense return on invested capital; return on incremental
invested capital; free cash flow or cash flow from operations. As appropriate,
any such targets may be expressed in absolute amounts, on a per share basis, as
a change from preceding Performance Periods; or relative to a designated peer
group or index of comparable companies. Subject to applicable regulatory
restrictions, such targets may also relate to one or any combination of two or
more of corporate (including such direct and indirect subsidiaries of the
Company as the Committee may determine or on such consolidated basis as the
Committee may determine), group, unit, division, affiliate or individual
performance. In addition, with respect to an Award, or portion of an Award, that
is not intended to qualify as Performance-Based Compensation, performance
targets may include any other measures determined by the Committee, including
customer satisfaction or learner success metrics (i.e. Learner Satisfaction).

4.3 Maximum Amount of Awards. No Covered Employee shall be entitled to receive
an Award for any Performance Period that exceeds $2 million.

4.4 Adjustments. At any time during the Performance Period, the Committee may
amend the targets for a Performance Period to reflect material adjustments in or
changes to the Company’s policies, to reflect material Company changes such as
mergers or acquisitions, and to reflect such other events having a material
impact on the targets, provided that no such adjustment shall be made to an
Award intended to qualify as Performance-Based Compensation if the effect of
such adjustment would be to cause the Award to fail to qualify as
Performance-Based Compensation. The Committee is authorized at any time during
or after a Performance Period, in its sole and absolute discretion, to reduce or
eliminate an Award payable to any Participant for any reason, including a
Participant’s failure to perform his/her day-to-day job in a



--------------------------------------------------------------------------------

satisfactory manner after the Company has provided reasonable notice of such
failure, or changes in the position or duties of any Participant with the
Company or any subsidiary of the Company during the Performance Period, whether
due to any termination of employment (including death, Disability, Retirement,
or termination with or without cause) or otherwise. No reduction in an Award
made to any Participant shall increase the amount of the Award to any other
Participant.

4.5 Payment of Awards. Following the completion of each Performance Period, the
Committee shall certify in writing the degree to which the performance targets
were attained and the Awards payable to Participants. Each Participant shall
receive payment in cash of the Award as soon as practicable following the
determination in respect thereof made pursuant to this Section 4.5, provided
that payment shall be made no later than two and a half months after the
Performance Period.

5. Effective Date of the Plan. The Plan shall become effective as of January 1,
2009; provided that this Plan is approved and ratified by the affirmative vote
of the holders of a majority of the outstanding shares of Common Stock of the
Company present or represented and entitled to vote in person or by proxy on
this matter at a meeting of the shareholders of the Company no later than
December 31, 2008 and that the affirmative vote is of a majority of the minimum
number of outstanding shares of Common Stock of the Company necessary to
constitute a quorum for the transaction of business at the meeting. The Plan
shall remain in effect until it has been terminated pursuant to Section 9.

6. Termination of Employment. Nothing in the Plan shall confer upon any
Participant the right to continue in the employment of the Company or any
subsidiary or affect any right which the Company or any subsidiary may have to
terminate the employment of a Participant with or without cause. In the event
any Participant ceases to be an employee for any reason other than Disability or
Retirement during any Performance Period in which he/she is participating in the
Plan or prior to payment of an Award for a Performance Period, he/she will not
be eligible to receive any payment under an Award for such Performance Period
unless otherwise provided for in the Company’s Senior Executive Severance Plan
or Executive Severance Plan, as applicable and as in effect from time to time,
in which case the payment of any Award shall be determined, adjusted and made in
accordance with the Company’s Senior Executive Severance Plan or Executive
Severance Plan, as applicable. Participants whose employment terminates due to
Disability or Retirement during the Performance Period will be eligible to
receive a prorated portion (based on the number of days during the Performance
Period when the Participant was employed, divided by the total number of days in
the Performance Period) of any payment under the Award, if earned, when payments
are made to other Participants under the Plan.

7. New Hires; Promotions. New hires must commence employment as an Eligible
Employee no later than October 1 of the Performance Period to be eligible to be
considered a Participant for that Performance Period, and individual Awards for
the Performance Period will be prorated from the date of hire. Employees must be
promoted to being an Eligible



--------------------------------------------------------------------------------

Employee no later than October 1 of the Performance Period to be eligible to be
considered a Participant in the Plan during that Performance Period, and
individual Awards for the Performance Period will be prorated from the date of
promotion. Notwithstanding the foregoing, no Award that is intended to qualify
as Performance-Based Compensation shall be made to any new hire or promoted
Eligible Employee unless expressly approved by the Committee in accordance with
the requirements of Section 162(m) of the Code and the regulations promulgated
thereunder.

8. Tax Withholding. The Company shall have the right to withhold from cash
payments under the Plan to a Participant or other person an amount sufficient to
cover any required withholding taxes.

9. Amendment, Modification and Termination of the Plan. The Board may at any
time terminate, suspend or modify the Plan and the terms and provisions of any
Award to any Participant which has not been paid. Amendments are subject to
approval of the shareholders of the Company only if such approval is necessary
to maintain the Plan in compliance with the requirements of Section 162(m) of
the Code, its successor provisions or any other applicable law or regulation. No
Award may be granted during any suspension of the Plan or after its termination.

10. Unfunded Plan. The Plan shall be unfunded, and the Company shall not be
required to segregate any assets that may at any time be represented by Awards
under the Plan. No Participant shall, by virtue of this Plan, have any interest
in any specific assets of the Company or any of its direct or indirect
subsidiaries.

11. Other Benefit and Compensation Programs. Neither the adoption of the Plan by
the Board nor its submission to the shareholders of the Company shall be
construed as creating any limitation on the power of the Board to adopt such
other incentive arrangements as it may deem appropriate. Payments received by a
Participant under an Award made pursuant to the Plan shall not be deemed a part
of a Participant’s regular recurring compensation for purposes of the
termination, indemnity or severance pay law of any state and shall not be
included in, nor have any effect on, the determination of benefits under any
other employee benefit plan, contract or similar arrangement provided by the
Company or any subsidiary unless expressly so provided by such other plan,
contract or arrangement, or unless the Committee expressly determines otherwise.

12. Governing Law. To the extent that Federal laws do not otherwise control, the
Plan and all determinations made and actions taken pursuant to the Plan shall be
governed by the laws of the State of Minnesota and construed accordingly.

Approved by shareholders: May 13, 2008